Matter of 55 Wainscott Hollow, LLC v Planning Bd. of the Town of E. Hampton (2020 NY Slip Op 05046)





Matter of 55 Wainscott Hollow, LLC v Planning Bd. of the Town of E. Hampton


2020 NY Slip Op 05046


Decided on September 23, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2016-12023
 (Index No. 10237/15)

[*1]In the Matter of 55 Wainscott Hollow, LLC, petitioner-respondent, 
vPlanning Board of the Town of East Hampton, respondent-respondent; Alan Cohen, et al., intervenors-appellants.


Hamburger, Maxson, Yaffee & McNally, LLP, Melville, NY (Richard Hamburger of counsel), for intervenors-appellants.
Esseks, Hefter, Angel, Di Talia & Pasca, LLP, Riverhead, NY (Anthony C. Pasca and Kevin McGowin of counsel), for petitioner-respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Town of East Hampton dated April 22, 2015, which purportedly denied the petitioner's application for preliminary approval of the layout of a proposed subdivision as set forth in a preliminary plat, the intervenors, Alan Cohen, Brian Reaemakers, and Joseph Neuhaus, appeal from a judgment of the Supreme Court, Suffolk County (James Hudson, J.), dated June 20, 2016. The judgment granted the petition, annulled and reversed the determination dated April 22, 2015, and directed the Planning Board of the Town of East Hampton to take all steps necessary to grant final approval of the petitioner's subdivision map in its final form.
ORDERED that the judgment is affirmed, with costs, for reasons stated by Justice James Hudson at the Supreme Court.
DILLON, J.P., HINDS-RADIX, BARROS and BRATHWAITE NELSON, JJ., concur.

2016-12023	DECISION & ORDER ON MOTION
In the Matter of 55 Wainscott Hollow, LLC,
petitioner-respondent, v Planning Board of
Town of East Hampton, respondent-respondent,
Alan Cohen, et al., intervenors-appellants.
(Index No. 10237/15)

Cross motion by the petitioner-respondent, inter alia, to dismiss an appeal from a judgment of the Supreme Court, Suffolk County, dated June 20, 2016, on the ground that it has been [*2]rendered academic. By decision and order on motion of this Court dated September 26, 2017, that branch of the cross motion which is to dismiss the appeal on the ground that it has been rendered academic was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the branch of the cross motion which is to dismiss the appeal on the ground that it has been rendered academic is denied.
DILLON, J.P., HINDS-RADIX, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court